Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 6-15) and species with chopped fiber reinforcement in the reply filed on 07/26/2022 is acknowledged.
Claims 1-5 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/09/2019, 03/15/2022, 05/12/2022, 07/19/2022, and 08/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 6 line 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of what angle if any between the tube relative to the central axis would be considered substantially parallel. Paragraph [0029] of the specification recites “substantially parallel to the central axis, e.g. close to 0˚”, however, does not provide a standard for ascertaining the requisite degree of how much would be considered close to 0˚. For examination purposes, “substantially parallel” will be interpreted as “.
The term “substantially” in claim 15 line 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear of how much difference of the composition and orientation of the fibre reinforcement of the fibre-reinforced polymer fluid transfer conduit and the hub portion would be considered “substantially” matching. For examination purposes, the limitation will be interpreted as “. 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 7-8 and 10-14 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez Bayon et al. (US 2016/0273696 A1 hereinafter “Gonzalez”) in view of McMillan (US 9,140,140).
In regard to claim 6, Gonzalez discloses a composite connector (Fig. 4, tip 31’’ defines a composite connector and in [0082] discloses 31’’ is formed from a composite material) for a fluid transfer conduit (In [0001] discloses the invention relates to a connection device for transferring fluid) comprising: 
a hub portion comprising a tube (Fig. 4, straight portion 31b defines a hub portion comprising a tube similar to the applicant’s invention shown in Fig. 1 at 6 which is the hub portion that defines a straight tubular portion of the connector) which extends parallel to a central axis (Fig. 4, longitudinal bore of 31b defines a central axis and since 31b is straight, then 31b is parallel to the central axis); and 
a flange portion (Fig. 4, flange 34’’) which extends from the hub portion at an angle to the central axis (Fig. 4, flange 34’’ extends perpendicular to the central axis and 31b as shown);  - 19 -102747US01 (U311410US) 
wherein the hub portion comprises a thermoplastic polymer (In [0082] discloses 31’’ can be made from a thermoplastic material) reinforced with continuous fibre reinforcement (In [0034] and [0082] discloses 31’’ can have fiber reinforcements that a majority of fibers are arranged in the axial direction and in [0084] discloses Fig. 7 provides an example of the majority fibers extending continuously axially); and 
wherein the flange portion comprises a polymer (In [0034] discloses the flange 34’’ is integrally molded with 31b and includes carbon fibers in the radial direction, therefore, the flange 34’’ comprises a polymer. In [0084] discloses Fig. 7 provides an example of the fibers in the radial direction at “Fr”.) that is moulded onto the hub portion (In [0034] discloses the flange 34’’ is integrally molded to 31b).  
	Gonzalez does not expressly disclose the hub portion has continuous circumferentially-oriented fibre reinforcement.
	In the related field of fiber-reinforced flanged pipes, McMillan teaches a pipe (Fig. 3, pipe defined at 12 and 14) having both radial and continuously circumferential fibers (Fig. 6 shows a close up view of the continuous radial fibers 42 and continuously circumferential fibers 44) and the continuous circumferential fibers provide hoop strength (In 4:39-48 discloses the circumferential fibers provide hoop strength which is the same benefit as the applicant’s invention described in [0012] for resisting high hoop loads). 
	It would have been obvious to one having ordinary skill in the art to have modified the minority fibers of Gonzalez to include continuous circumferential fibers in order to have the advantage of hoop strength as taught by McMillan in 4:39-48.
In regard to claim 7, Gonzalez and McMillan discloses the connector as claimed in claim 6, and Gonzalez further discloses the flange portion comprises a thermoplastic polymer (In [0034] discloses the flange 34’’ is integrally molded to 31b and in [0042] discloses injection molding a thermoplastic matrix composite facilitates addition of stiffening ribs or tabs such as 39a and 39b shown in Fig. 4, therefore, 31b and flange 34’’ are made of thermoplastic composite material to allow for addition of stiffening means).  
In regard to claim 8, Gonzalez and McMillan discloses the connector as claimed in claim 6, and Gonzalez further discloses comprising one or more strengthening or stiffening structures extending between the flange portion and the hub portion (Fig. 4, stiffening means 39a and 39b are radially between 34’’ and 31b and in [0087] discloses 39a and 39b as stiffening means).
In regard to claim 10, Gonzalez and McMillan discloses the connector as claimed in claim 6, and Gonzalez further discloses the flange portion comprises chopped-fibre reinforcement (In [0029] and [0033-0034] discloses the flange 34’’ can include carbon fibers and electrically insulating fibers, therefore, the additional insulating fibers can be reasonably interpreted as chopped-fibers since the fibers have at least two ends and are shorter than the fibers along 31b. See Fig. 7 as an example of the axial fibers “Fa” which are longer than the fibers at “Fr”. See note below.).  
Gonzalez does not expressly disclose the fibers are chopped, however, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 227 USPQ 964. Therefore, as the limitation of “chopped” does not impart a physical limitation which differentiates over the prior art, therefore the insulating fibers of Gonzalez are considered as reading on the limitation "chopped". 
Further, in the applicant’s specification in paragraph [0016] attempts to differentiate “chopped fibres” to “continuous fibre”, however, fails to provide a length or definition to distinctly define “chopped fibres” and “continuous fibre”. Therefore, “chopped-fibres” will be interpreted as fibers having any length under broadest reasonable interpretation in light of the specification.
In regard to claim 11, Gonzalez and McMillan discloses the connector as claimed in claim 6, and Gonzalez further discloses the flange portion comprises at least one through-hole (Fig. 4, in [0080] discloses 34’’ includes fastening lugs equivalently shown in Fig. 6 at 34b such that a hole is formed for screws and nuts to be attached to a tank).  
In regard to claim 12, Gonzalez and McMillan discloses the connector as claimed in claim 6, and Gonzalez further discloses the flange portion is substantially perpendicular to the central axis of the hub portion (Fig. 4 and in [0034] discloses the flange 34’’ is perpendicular to the central axis of the straight portion 31b).  
In regard to claim 13, Gonzalez and McMillan discloses the connector as claimed in claim 6, wherein the continuous circumferentially-oriented fibre reinforcement extends at an angle of more than 80˚ to the central axis (See above for claim 6, McMillan teaches continuous circumferentially-oriented fibre reinforcement which are perpendicular to the longitudinal axis of the pipe, therefore, the fibres would be angled at 90˚ relative to the central axis).  
In regard to claim 14, Gonzalez and McMillan discloses the connector as claimed in claim 6, and Gonzalez further discloses comprising at least one non-fibre material additive (In [0029] and [0033] discloses the fibers in thermoplastic material of 31b can include “electrically insulating fibers and/or particles”, therefore, 31b can include non-fibre material such as electrically insulating particles).  
In regard to claim 15, Gonzalez and McMillan discloses a connection system comprising: 
the connector as claimed in claim 6 (See claim 6 above); and  - 20 -102747US01 (U311410US) 
Gonzalez discloses a polymer fluid transfer conduit (Fig. 4, in [0080] discloses 31b receives a tube 10 or 20 similar to what is shown in Figs. 1-2 and in [0082] discloses tubes 10 and 20 are made from a plastic matrix composite material) connected to the hub portion (Fig. 4 and in [0080] discloses the tube 10 or 20 is connected to 31b).
Gonzalez and McMillan do not expressly disclose the polymer fluid transfer conduit includes fiber reinforcement such that the composition and orientation of the fibre reinforcement within the hub portion is selected such that the coefficient of thermal expansion and/or stiffness of the hub portion matches the fluid transfer conduit (It is noted that in [0082] of Gonzalez does not explicitly disclose that the tubes 10 and 20 are made of the same material as the hub portion 31b). 
	It would have been obvious to one having ordinary skill in the art to have modified the material and composition of the fluid transfer conduit of Gonzalez in view of McMillan to be made of the same material of 31b of Gonzalez in order to have the same advantage of plastic material and composition of 31b as taught by Gonzalez in [0082]. See MPEP 2143(I)(E) regarding a person of ordinary skill has good reason to pursue the known options within his or her technical grasp if the options would lead to anticipated success. In this case, a person of ordinary skill in the art would have known the advantages of the material and composition of the hub portion of Gonzalez to be applied other pipes or tubes to obtain the same advantages.
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, it would have been obvious to have modified the fluid transfer conduit of Gonzalez in view of McMillan to be made of a known material such as the material composition of 31b of Gonzalez in order to have the same advantages of 31b. 
It is noted that the applicant’s specification in [0020-0021] discloses the coefficient of thermal expansion is the “hoop” CTE and materials such as glass fibers and carbon fibers have known CTE values. Therefore, the fluid transfer conduit CTE matching the hub portion CTE was interpreted as having the same material composition. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petit et al. (US 2012/0057267 A1) and Bouleti et al. (US 2010/0122749 A1) discloses a fiber-reinforced composite connector having a hub portion and a flange portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679